DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment
Received 06/11/2021

	Claim(s) 1-20 are pending.
	Claim(s) 14 have been amended.
The 35 U.S.C § 103 rejection to claims 1-20 have been fully considered in view of the amendments received 06/11/2021 and are fully addressed in the prior art rejection below.

	
Response to Arguments
Received 06/11/2021



Applicant's arguments filed 06/11/2021 have been fully considered but they are not persuasive; as expressed below.

Regarding independent claims 1, 9, and 14:
	
Applicant argues (Remarks, Page 7, ¶ 2-3), that “… the combination of Cho and Mallinson does not teach or suggest a mechanism for, inter alia, ‘positioning a passthrough portal in the three-dimensional virtual environment, a three-dimensional position of the passthrough portal at the z-position of the at least one surface in the physical environment and an orientation in the virtual environment at the orientation of the surface in the physical environment’ as is presently claimed. Rather, Cho teaches an image 44 of the real object is positioned ‘overlapping’ the virtual reality image 41 presented to the user. Cho, paragraph [0045]. Therefore, any passthrough presented by the method taught in Cho overlaps the virtual image 41 and does not have ‘a z-distance from the user in the virtual environment that is equal to the z-distance of the at least one surface in the physical environment’.
While Cho does appear to teach using a measured distance to determine whether to display an image, the specification of Cho is silent as to positioning the passthrough portal at “a three-dimensional position of the passthrough portal at the z-position of the at least one surface in the physical environment and an orientation in the virtual environment at the orientation of the surface in the physical environment’, as is presently claimed. In particular, paragraph [0075] of Cho summarizes Cho’s method by stating the “In particular, if a distance to a first real object measured by the distance sensor is greater than a first distance threshold, the HMD may not provide information on the first real object to the user although a movement of the first real object is detected. In other word [sic], the HMD can selectively provide the user with information on the real object of which a movement is detected among the real objects positioned within the first distance threshold.” Cho only contemplates determining “whether to 
The Examiner disagrees. Applicant fails to view the teachings of the combination as a whole, wherein Cho et al. (PGPUB No. 20150243079 A1) teaches the detected position of the real object within/of the virtual reality image (Cho; “The HMD 11can provide the information on the real object to the user using a part corresponding to a position of the real object of which the movement is detected of the virtual reality image” [¶ 0043]). Furthermore, Cho et al. teaches a threshold distance that ranges between a HMD and the real object (thus overlapping some or all of the virtual environment area around the HMD) (Cho; “The HMD 11 can determine whether the information on the real object is provided to the user based on a distance between the real object and the HMD. The HMD 11 can selectively detect a movement of the real object positioned within a first distance threshold from the HMD” and “the first distance threshold can be configured by a maximum distance in the space at which the HMD 11 is positioned” [¶ 0050-0052]). Still further, Cho et al. teaches an optical see-through region is based on a distance from the HMD and position of a real object (Cho; “The HMD 11 can determine the first part based on a shape of an image 44, a distance from the HMD 11, a size, and a position of the second real object” [¶ 0044-0046]). Thus, a z-distance corresponds to the position a real object from a HMD. Applicant fails to view that the first part within the virtual image becomes the optical see-through region (Cho; “A user can receive information on the second real object via the first part while wearing the HMD 11. For instance, referring to FIG. 4, the HMD 11 detects the first real object 42 in the left front of the user and can detect the second real object 43 in the right front of the user. The HMD 11 can determine the first part in response to the second real object 43 of which the movement is detected among the first and the second real object. Since the second real object is positioned at the right front of the HMD 11, the HMD 11 can determine a right region of the virtual reality image, which is currently provided to the user, as the first part.  The HMD 11 can provide the information on the second real object 43 to the user in a manner of switching the first part to the optical see-through region or the video see-through region” [¶ 0046]).
Applicant’s arguments fail to view the combination as a whole. Wherein, the positing of a passthrough portal “having a z-distance from the user in the virtual environment that is equal to the z-distance of the at least one surface in the physical environment and an orientation in the virtual environment based on the orientation of the surface in the physical environment” fails to indicate that “the z-distance of the at least one surface” is at a distance (i.e. z-distance) that is not directly within the virtual environment in a manner that overlaps with the optical see-through region. In other words, the depth illustrated within the virtual environment and the depth within the physical environment overlap in 1-to-1 (e.g. one square inch to one square inch) relationship. Although, Applicant infers the real physical object 43 to be overlapping the virtual imaging 41 within Cho et al. in a manner that does not factor a z-distance, Cho et al. teaches that (1) the virtual environment is surrounding in a 360-degree manner (corresponding to three-dimensional) (Cho; “… the HMD 11 can provide a virtual reality image 22 of a hemisphere form, which surrounds a user 360-degree. The WAD 11 can provide the virtual reality image 22 on the top of the user as well as in every direction of the user” and “The HMD 11 provides a virtual reality image of a spherical form as well as the aforementioned cylinder form and the hemisphere form and then may provide a virtual reality image surrounding the user” [¶ 0036-0038]), (2) the real (physical) object is detected within/of the virtual reality image (Cho; “the user can also receive the information on the real object while receiving a virtual reality image via the HMD 11.  The HMD 11 can provide the information on the real object to the user using a part corresponding to a position of the real object of which the movement is detected of the virtual reality image” [¶ 0043]), (3) the distance from the HMD, size, and position of the real (physical) object are factors when providing the optical see-through region (i.e. image 44) (Cho; “The HMD 11 can determine the first part based on a shape of an image 44, a distance from the HMD 11, a size, and a position of the second real object” [¶ 0044-0046]), and a configurable threshold is utilized to further determine the optical see-through region and the position of the real (physical) object (Cho; “The HMD 11 can determine whether the information on the real object is provided to the user based on a distance between the real object and the HMD. The HMD 11 can selectively detect a movement of the real object positioned within a first distance threshold from the HMD” [¶ 0050-0051]). Thus, Cho et al. teaches a surrounding virtual environment around a HMD, wherein an optical see-through region is provided based on a threshold distance set at the bounds (in distance) of said surrounding virtual environment, and wherein the optical see-through region is further based on the distance from the HMD, size, and position of the real object when the real object is within the bounds of the virtual environment based on said threshold distance corresponding to positing of a 
Still further, although Cho et al. teaches a three-dimensional virtual environment and a z-distance of an optical see-through region, Cho et al. fails to explicitly disclose “a three-dimensional position of the passthrough portal having a z-distance”. Thus, Cho et al. is modified by Chen (US PGPUB No. 20180004286 A1) to incorporate positioning a passthrough portal in the three-dimensional virtual environment (Chen; placing/positioning one or more optical see-through regions (i.e. passthrough portals) [¶ 0101 and ¶ 0106-0107] in the 3D virtual environment [¶ 0096-0099]; moreover, 3D virtual environment in relation with a real environment  [¶ 0111-0113]), a three-dimensional position of the passthrough portal having a z-distance from the user in the virtual environment that is equal to the z-distance of the at least one surface in the physical environment (Chen; 3D position of one or more optical see-through regions (i.e. passthrough portals) having a depth (i.e. z-distance) from the user in the virtual environment that is equal to the z-distance of the at least one surface 234-236, 237a, and/or 238-240 in the physical environment [¶ 0103, ¶ 0106-0107, and ¶ 0113]; wherein, depth (i.e. z-distance) is implicit, given the relative nature of the objects scale according to a user’s movement (i.e. closer or farther) [¶ 0103, ¶ 0106-0107, and ¶ 0113]; moreover, physical characteristics of spatial and visual parameters such as distance from user, size of object, lighting/brightness of object, grounding of object relative to boundary conditions, depth of object relative to user, stillness of object, color, contrast, levelness, shape, reflectivity, texture, visibility, connectivity of object to other objects, shadow effect of object, uniqueness of object within a set of other objects, and/or sharpness of object [¶ 0135]). And, Cho et al. in view of Chen is further modified by Poulos et al. (US PGPUB No. 20170052595 A1) to incorporate the surface having a z-distance relative to the user in the physical environment and the surface having an orientation (Poulos; the surface (i.e. table/tabletop) having a distance (i.e. z-distance) relative to the user in the physical/real environment [¶ 0020-0021 and ¶ 0043], as depicted within Fig. 3 from a user’s perspective of an augmented reality scene; wherein, the orientation of the surface is implicit, given that a surface (i.e. a real world table/tabletop) in a real environment inherently comprises a normal vector orientation); and a three-dimensional position of the passthrough portal having a z-distance from the user in the virtual environment that is equal to the z-distance of the at least one surface in the physical environment and an orientation in the virtual environment based on the orientation of the surface in the physical environment (Poulos; a 3D position of the augmented point (i.e. passthrough portal) having a distance (i.e. z-distance) from the user in the augmented/virtual environment that is equal to the distance (i.e. z-distance) of the at least one surface 36 in the physical/real environment and an implicit orientation in the virtual environment based on the implicit orientation of the surface 36 in the physical/real environment  [¶ 0020-0021 and ¶ 0043], as illustrated within Fig. 3; wherein, the orientation of the surface is implicit, given that a surface (i.e. a real world table/tabletop) in a real environment inherently comprises a normal vector orientation; and wherein, the orientation in the virtual environment based on the orientation of the surface in the physical environment corresponds to the one or more virtual objects of the augmented point sharing the same normal vector orientation of the surface (i.e. a real world table/tabletop) in a real environment; moreover, orientation upward/downward from the orientation of a tabletop’s normal [¶ 0024 and ¶ 0031], as illustrated within Fig. 5).
Even further, Mallinson teaches positioning a passthrough portal in the three-dimensional virtual environment (Mallinson; positioning an interactive zone and/or portion (i.e. passthrough portal) in the 3D virtual environment [¶ 0068-0069 and ¶ 0072], as illustrated within Fig. 4A and 4D; wherein, the immersive VR space corresponds to 3D virtual environment [¶ 0047 and ¶ 0052], using a HMD [¶ 0096]; wherein,  the location of the user/HMD and the real-world object is tracked [¶ 0066-0067]; and wherein, the interactive zone and/or portion is positioned at in the virtual environment corresponding to the identified/selected real-world object [¶ 0069-0072], as illustrated within Figs. 4A-D) at a region defined by a z-distance from an origin of the HMD (Mallinson; positioning an interactive zone and/or portion (i.e. passthrough portal) in the 3D virtual environment, as addressed above, at a region defined by a z-distance from an origin of the HMD [¶ 0068-0069 and ¶ 0072], as illustrated within Figs. 4A and D; wherein, distance from a user/HMD is map to that of the virtual environment [¶ 0078-0079 and ¶ 0081-0082], as illustrated within Figs. 5A-C; and wherein, the interactive zone and/or portion is positioned at a depth and orientation corresponding to a depth and orientation in the virtual environment allowing for the user to interact with a real-world object in real-time [¶ 0069-0072], as illustrated within Figs. 4A-D).
Therefore, the claimed subject matter in light of Applicant’s arguments fail to be persuasive.  

Applicant argues (Remarks, Page 8, ¶ 4 to Page 9, ¶ 1), that “… While the VR object is described as ‘mapped to’ the real-world object, (Mallinson, paragraph [0068]), what is presented to the user is not a video feed, but rather a rendered representation of the object based on a selection or the detected marker. This limits the VR objects to those objects known to or recognized by the HMD. For more precise interactions with real-world objects, Mallinson describes the use of a direct video feed that is distinct from the interactive zone 231’, such as in FIG. 4D.”
The Examiner disagrees. Applicant fails to view the teachings video feed as taught by Cho et al. (Cho; “A user can receive information on the second real object via the first part while wearing the HMD 11. For instance, referring to FIG. 4, the HMD 11 detects the first real object 42 in the left front of the user and can detect the second real object 43 in the right front of the user. The HMD 11 can determine the first part in response to the second real object 43 of which the movement is detected among the first and the second real object. Since the second real object is positioned at the right front of the HMD 11, the HMD 11 can determine a right region of the virtual reality image, which is currently provided to the user, as the first part.  The HMD 11 can provide the information on the second real object 43 to the user in a manner of switching the first part to the optical see-through region or the video see-through region” [¶ 0046]).


Applicant argues (Remarks, Page 9, ¶ 3), that “… Mallinson is silent as to how the location and/or orientation of the transparent window 237 within the virtual environment is determined. Mallinson only states the system ‘open[s] a portion 237 of the display screen to transparent view that shows a view of the real-world with the user’s hand 225 interacting with the cell phone 221’. The transparent window is shown superimposed on the interactive zone 231’, but the transparent window 237 is also depicted independent of any apparent virtual z-distance equal to a z-distance of a real-world surface and, at very least, no orientation equal to a surface orientation of the real-world surface.”
The Examiner disagrees. Applicant’s arguments fail to view the combination as a whole. Wherein, the positing of a passthrough portal “having a z-distance from the user in the virtual environment that is equal to the z-distance of the at least one surface in the physical environment and an orientation in the virtual environment based on the orientation of the surface in the physical environment” fails to indicate that “the z-distance of the at least one surface” is at a distance (i.e. z-distance) that is not directly within the virtual environment in a manner that overlaps with the optical see-through region. In other words, the depth illustrated within the virtual environment and the depth within the physical environment overlap in 1-to-1 (e.g. one square inch to one square inch) relationship. Although, Applicant infers the real physical object 43 to be overlapping the virtual imaging 41 within Cho et al. (US PGPUB No. 20150243079 A1) in a manner that does not factor a z-distance, Cho et al. teaches that (1) the virtual environment is surrounding in a 360-degree manner (corresponding to three-dimensional) (Cho; “… the HMD 11 can provide a virtual reality image 22 of a hemisphere form, which surrounds a user 360-degree. The WAD 11 can provide the virtual reality image 22 on the top of the user as well as in every direction of the user” and “The HMD 11 provides a virtual reality image of a spherical form as well as the aforementioned cylinder form and the hemisphere form and then may provide a virtual reality image surrounding the user” [¶ 0036-0038]), (2) the real (physical) object is detected within/of the virtual reality image (Cho; “the user can also receive the information on the real object while receiving a virtual reality image via the HMD 11.  The HMD 11 can provide the information on the real object to the user using a part corresponding to a position of the real object of which the movement is detected of the virtual reality image” [¶ 0043]), (3) the distance from the HMD, size, and position of the real (physical) object are factors when providing the optical see-through region (i.e. image 44) (Cho; “The HMD 11 can determine the first part based on a shape of an image 44, a distance from the HMD 11, a size, and a position of the second real object” [¶ 0044-0046]), and a configurable threshold is utilized to further determine the optical see-through region and the position of the real (physical) object (Cho; “The HMD 11 can determine whether the information on the real object is provided to the user based on a distance between the real object and the HMD. The HMD 11 can selectively detect a movement of the real object positioned within a first distance threshold from the HMD” [¶ 0050-0051]). Thus, Cho et al. teaches a surrounding virtual environment around a HMD, wherein an optical see-through region is provided based on a threshold distance set at the bounds (in distance) of said surrounding virtual environment, and wherein the optical see-through region is further based on the distance from the HMD, size, and position of the real object when the real object is within the bounds of the virtual environment based on said Chen; placing/positioning one or more optical see-through regions (i.e. passthrough portals) [¶ 0101 and ¶ 0106-0107] in the 3D virtual environment [¶ 0096-0099]; moreover, 3D virtual environment in relation with a real environment  [¶ 0111-0113]), a three-dimensional position of the passthrough portal having a z-distance from the user in the virtual environment that is equal to the z-distance of the at least one surface in the physical environment (Chen; 3D position of one or more optical see-through regions (i.e. passthrough portals) having a depth (i.e. z-distance) from the user in the virtual environment that is equal to the z-distance of the at least one surface 234-236, 237a, and/or 238-240 in the physical environment [¶ 0103, ¶ 0106-0107, and ¶ 0113]; wherein, depth (i.e. z-distance) is implicit, given the relative nature of the objects scale according to a user’s movement (i.e. closer or farther) [¶ 0103, ¶ 0106-0107, and ¶ 0113]; moreover, physical characteristics of spatial and visual parameters such as distance from user, size of object, lighting/brightness of object, grounding of object relative to boundary conditions, depth of object relative to user, stillness of object, color, contrast, levelness, shape, reflectivity, texture, visibility, connectivity of object to other objects, shadow effect of object, uniqueness of object within a set of other objects, and/or sharpness of object [¶ 0135]). And, Cho et al. in view of Chen is further modified by Poulos et al. to incorporate the surface having a z-distance relative to the user in the physical environment and the surface having an orientation (Poulos; the surface (i.e. table/tabletop) having a distance (i.e. z-distance) relative to the user in the physical/real environment [¶ 0020-0021 and ¶ 0043], as depicted within Fig. 3 from a user’s perspective of an augmented reality scene; wherein, the orientation of the surface is implicit, given that a surface (i.e. a real world table/tabletop) in a real environment inherently comprises a normal vector orientation); and a three-dimensional position of the passthrough portal having a z-distance from the user in the virtual environment that is equal to the z-distance of the at least one surface in the physical environment and an orientation in the virtual environment based on the orientation of the surface in the physical environment (Poulos; a 3D position of the augmented point (i.e. passthrough portal) having a distance (i.e. z-distance) from the user in the augmented/virtual environment that is equal to the distance (i.e. z-distance) of the at least one surface 36 in the physical/real environment and an implicit orientation in the virtual environment based on the implicit orientation of the surface 36 in the physical/real environment  [¶ 0020-0021 and ¶ 0043], as illustrated within Fig. 3; wherein, the orientation of the surface is implicit, given that a surface (i.e. a real world table/tabletop) in a real environment inherently comprises a normal vector orientation; and wherein, the orientation in the virtual environment based on the orientation of the surface in the physical environment corresponds to the one or more virtual objects of the augmented point sharing the same normal vector orientation of the surface (i.e. a real world table/tabletop) in a real environment; moreover, orientation upward/downward from the orientation of a tabletop’s normal [¶ 0024 and ¶ 0031], as illustrated within Fig. 5).
Therefore, the claimed subject matter in light of Applicant’s arguments fail to be persuasive.  

Applicant argues (Remarks, Page 9, ¶ 3), that “… there is no teaching that the transparent window is positioned in the virtual environment at ‘a three-dimensional position of the passthrough portal at the z-position of the at least one surface in the physical environment and an orientation in the virtual environment at the orientation of the surface in the physical environment’, as is presently claimed.”
The Examiner disagrees. As addressed above, Applicant fails to view the combination of teachings as a whole. In addition, Applicant fails to view the teachings of   positioning a passthrough portal in the three-dimensional virtual environment (Mallinson; positioning an interactive zone and/or portion (i.e. passthrough portal) in the 3D virtual environment [¶ 0068-0069 and ¶ 0072], as illustrated within Fig. 4A and 4D; wherein, the immersive VR space corresponds to 3D virtual environment [¶ 0047 and ¶ 0052], using a HMD [¶ 0096]; wherein,  the location of the user/HMD and the real-world object is tracked [¶ 0066-0067]; and wherein, the interactive zone and/or portion is positioned at in the virtual environment corresponding to the identified/selected real-world object [¶ 0069-0072], as illustrated within Figs. 4A-D), a three-dimensional position of the passthrough portal at the z-position of the at least one surface in the physical environment and an Mallinson; a 3D position of the interactive zone and/or portion (i.e. passthrough portal) at the depth (i.e. z-position) of the at least one object/surface in the physical environment and an orientation in the virtual environment at the orientation of the object/surface in the physical environment [¶ 0068-0069 and ¶ 0072], as illustrated within Figs. 4A and D; wherein, distance from a user/HMD (i.e. z-position) and orientation is map to that of the virtual environment [¶ 0058-0059, ¶ 0078-0079, and ¶ 0081-0082], as illustrated within Figs. 5A-C; wherein, the VR space is adjusted by tracking  in relation with the real-world space [¶ 0065-0067]; and wherein, the interactive zone and/or portion is positioned at a depth and orientation corresponding to a depth and orientation in the virtual environment allowing for the user to interact with a real-world object in real-time [¶ 0069-0072], as illustrated within Figs. 4A-D), by Mallinson (US PGPUB No. 20180095542 A1).
Therefore, the claimed subject matter in light of Applicant’s arguments fail to be persuasive.  

Applicant argues (Remarks, Page 11, ¶ 3), that “… there is no mechanism by which the device can “receiv[e] an input from the user, mov[e] the passthrough portal on the sphere at a constant z-distance based at least partially on the input from the user; and presen[t] a video feed of the physical environment in the passthrough portal in the virtual environment” as is presently claimed, even in combination with Cho and Mallinson. None of Cho, Mallinson, or Ishikawa propose the concept of a user being able to move a passthrough portal via a user input.”
The Examiner disagrees. As addressed above, Applicant fails to view the combination of teachings as a whole. In addition, Applicant fails to view the teachings of   positioning a passthrough portal in the three-dimensional virtual environment Mallinson; positioning an interactive zone and/or portion (i.e. passthrough portal) in the 3D virtual environment [¶ 0068-0069 and ¶ 0072], as illustrated within Fig. 4A and 4D; wherein, the immersive VR space corresponds to 3D virtual environment [¶ 0047 and ¶ 0052], using a HMD [¶ 0096]; wherein,  the location of the user/HMD and the real-world object is tracked [¶ 0066-0067]; and wherein, the interactive zone and/or portion is positioned at in the virtual environment corresponding to the identified/selected real-world object [¶ 0069-0072], as illustrated within Figs. 4A-D) at a region defined by a z-distance from an origin of the HMD (Mallinson; positioning an interactive zone and/or portion (i.e. passthrough portal) in the 3D virtual environment, as addressed above, at a region defined by a z-distance from an origin of the HMD [¶ 0068-0069 and ¶ 0072], as illustrated within Figs. 4A and D; wherein, distance from a user/HMD is map to that of the virtual environment [¶ 0078-0079 and ¶ 0081-0082], as illustrated within Figs. 5A-C; and wherein, the interactive zone and/or portion is positioned at a depth and orientation corresponding to a depth and orientation in the virtual environment allowing for the user to interact with a real-world object in real-time [¶ 0069-0072], as illustrated within Figs. 4A-D); receiving an input from the user (Mallinson; receiving input from the user  [¶ 0063 and ¶ 0065-0067]; additionally, selected objects are able to faded away or brought back into focus as a result of user interaction [¶ 0063 and ¶ 0065-0067]; wherein, distance from a user/HMD (i.e. location/depth) and orientation is map to be constant with that of the virtual environment [¶ 0058-0059, ¶ 0078-0079, and ¶ 0081-0082], as illustrated within Figs. 5A-C; and wherein, the location of the user/HMD and the real-world object is tracked and adjusted to be constant [¶ 0065-0067]); and moving the passthrough portal on the region at a constant z-distance based at least partially on the input from the user (Mallinson; moving the interactive zone and/or portion (i.e. passthrough portal) on (top of or overlapping) the region at a constant z-distance [¶ 0068-0072] based at least partially on the input from the user  [¶ 0063 and ¶ 0065-0067]; additionally, selected objects are able to faded away or brought back into focus as a result of user interaction [¶ 0063 and ¶ 0065-0067]; wherein, distance from a user/HMD (i.e. location/depth) and orientation is map to be constant with that of the virtual environment [¶ 0058-0059, ¶ 0078-0079, and ¶ 0081-0082], as illustrated within Figs. 5A-C; and wherein, the location of the user/HMD and the real-world object is tracked and adjusted to be constant [¶ 0065-0067]), as taught by Mallinson.
Therefore, the claimed subject matter in light of Applicant’s arguments fail to be persuasive.  


Applicant argues (Remarks, Page 14, ¶ 1 to Page 16, ¶ 2), “… the proposed combination of Cho and Mallinson with Ishikawa is improper as the Ishikawa is non-analogous art and the combination is made based on improper hindsight bias. The Examiner has noted that the standard for improper hindsight bias requires that there be identified ‘knowledge gleaned only from the applicant's disclosure.” None of the cited art ….  The Office Action states that the motivation to combine Ishikawa with Cho and Mallinson is ‘in order to provide a desirable display of information that ensures a user a see-through area.’ However, the “see-through area” of Ishikawa is the entire field of view of the user. Conversely, the only objects positioned on a spherical coordinate system (the teaching for which Ishikawa is cited) are, paradoxically, AR images that impair the user’s line of sight to the real-world environment. Therefore, even assuming [shikawa or the combination of Ishikawa with Cho and Mallinson teaches a mechanism by which the device can “receiv[e] an input from the user, mov[e] the passthrough portal 
The Examiner disagrees. Wherein, Applicant fails to view the same field of endeavor. Such that, Lindsay is analogous art, it has been held that a prior art reference must either be in the field of Applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the Applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the same field of Applicant’s endeavor is allowing a user to operate and/or interact within an augmented reality space. Additionally, the same field of Applicant’s endeavor is allowing a user to operate and/or interact within an augmented reality space using a head-mounted-display or near-eye-device.
And, in response to Applicant's argument that Mallinson is nonanalogous art, it has been held that a prior art reference must either be in the field of Applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the Applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the same field of Applicant’s endeavor is allowing a user to operate and/or interact within an augmented reality space. Additionally, the same field of Applicant’s endeavor is allowing a user to operate and/or interact within an augmented reality space using a head-mounted-display or near-eye-device.
Additionally, in response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Therefore, Applicant’s arguments are not persuasive.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al., PGPUB No. 20150243079 A1, hereinafter Cho, and further in view of Mallinson, US PGPUB No. 20180095542 A1, hereinafter Mallinson.


Regarding claim 1, Cho further discloses a method for presenting a physical environment in a virtual environment (Cho; a method [¶ 0082-0084 and ¶ 0086-0087] for presenting a physical environment in a virtual environment [¶ 0044-0046], as depicted within Fig. 10; wherein, open and closed view corresponds to presenting real and/or virtual environments [¶ 0067-0068], as depicted within Fig, 4), the method comprising:
presenting a three-dimensional virtual environment to a user with an opaque near-eye display (Cho; presenting a physical environment in a virtual environment, as addressed above, comprises presenting a 3D virtual environment to a user with a closed-view (i.e. opaque) head mounted display (i.e. near-eye display) [¶ 0042-0044 and ¶ 0067], wherein, information is presented using an open and/or closed view [¶ 0044-0046]; and wherein, the virtual environment is provided in every direction corresponding to 3D virtual environment [¶ 0036-0037, ¶ 0060, and ¶ 0063-0064], such that the user can check the virtual reality image displayed in the front direction, top direction relative to the front direction, and side directions relative to the front direction [¶ 0082-0083]);
imaging a physical environment of the user (Cho; presenting a physical environment in a virtual environment, as addressed above, comprises imaging a physical environment of the user with a camera [¶ 0044-0046]; additionally, scans a space involving a real object and HMD [¶ 0078]); 
identifying at least one surface in the physical environment (Cho; presenting a physical environment in a virtual environment, as addressed above, comprises imaging that identifies at least one surface/object in the physical environment of the user with a camera [¶ 0044-0046]; wherein, objects of a real environment implicitly comprise at least one surface, given that a real object is tangible (i.e. object(s) 42 and/or 43) [¶ 0042-0043]), identifying the surface including measuring a z-position of the surface in the physical environment (Cho; identifying the surface/object including measuring/sensing a position of the surface/object in the physical environment [¶ 0034, ¶ 0050, and ¶ 0061, and ¶ 0070]; wherein, distance of the real object from the HMD corresponds to a z-position/depth [¶ 0050-0052 and ¶ 0056-0058]; moreover, providing information of a real object of real space to the HMD of the closed-view [¶ 0008, ¶ 0016, and ¶ 0087] using one or more sensors [¶ 0010 and ¶ 0075], includes detected position associated with movement [¶ 0041, ¶ 0043, ¶ 0047] and shape [¶ 0072]; additionally, a user’s eye is able to implicitly measure a position of the surface in the physical environment given visual determinations [¶ 0044-0046]);
positioning a passthrough portal in the virtual environment (Cho; presenting a physical environment in a virtual environment, as addressed above, comprises positioning an optical see-through region (i.e. passthrough portal) in (the middle of) the virtual environment [¶ 0044-0046], as depicted within Fig. 4; moreover providing an image of a real object together with a virtual reality image based on a distance from the real object [¶ 0016]); and
presenting a video feed of the physical environment in the passthrough portal in the virtual environment (Cho; presenting a physical environment in a virtual environment, as addressed above, comprises presenting an image/video feed of the physical environment in the optical see-through region (i.e. passthrough portal) in (the middle of) the virtual environment [¶ 0045-0046]). 
Cho fails to disclose identifying the surface including measuring a z-position and orientation of the surface in the physical environment; and
a three-dimensional position of the passthrough portal at the z-position of the at least one surface in the physical environment and an orientation in the virtual environment at the orientation of the surface in the physical environment.
However, Mallinson teaches presenting a three-dimensional virtual environment to a user with an opaque near-eye display (Mallinson; presenting a 3D virtual environment to a user with an opaque near-eye display [¶ 0034-0036]; wherein, the immersive VR space corresponds to 3D virtual environment [¶ 0047 and ¶ 0052] using a HMD [¶ 0096]; moreover, screen control [¶ 0088-0089]); 
imaging a physical environment of the user (Mallinson; imaging a physical environment of the user [¶ 0058-0059] using one or more cameras [¶ 0040-0041]); 
identifying at least one surface in the physical environment (Mallinson; identifying at least one object in the physical environment [¶ 0055 and ¶ 0058-0060]; wherein, a real-world physical object (i.e. electric devices, furniture, markers/logos/labels) upon a real-world object implicitly corresponds to at least one surface; additionally, identifying objects within the light of sight of a user [¶ 0061] and/or through user interaction/selection [¶ 0062]), identifying the surface including measuring a z-position and orientation of the surface in the physical environment (Mallinson; identifying the object/surface includes measuring depth details (i.e. z-position) and orientation of the object/surface in the physical environment [¶ 0034, ¶ 0040-0041, and ¶ 0058]; additionally, one or more cameras configured to capture real-world objects and determine depth in relation with a user/HMD [¶ 0039, ¶ 0042, ¶ 0052, and ¶ 0069], as illustrated within Fig. 4A; still further, identification of the real-world hand-held controller (implicitly having a surface) includes measuring a depth (i.e. z-position) and orientation of the real-world hand-held controller (in relation with its surface) in the physical environment using cameras and sensors [¶ 0039, ¶ 0041, and ¶ 0052-0053]);
positioning a passthrough portal in the three-dimensional virtual environment (Mallinson; positioning an interactive zone and/or portion (i.e. passthrough portal) in the 3D virtual environment [¶ 0068-0069 and ¶ 0072], as illustrated within Fig. 4A and 4D; wherein, the immersive VR space corresponds to 3D virtual environment [¶ 0047 and ¶ 0052], using a HMD [¶ 0096]; wherein,  the location of the user/HMD and the real-world object is tracked [¶ 0066-0067]; and wherein, the interactive zone and/or portion is positioned at in the virtual environment corresponding to the identified/selected real-world object [¶ 0069-0072], as illustrated within Figs. 4A-D), a three-dimensional position of the passthrough portal at the z-position of the at least one surface in the physical environment and an orientation in the virtual environment at the orientation of the surface in the physical Mallinson; a 3D position of the interactive zone and/or portion (i.e. passthrough portal) at the depth (i.e. z-position) of the at least one object/surface in the physical environment and an orientation in the virtual environment at the orientation of the object/surface in the physical environment [¶ 0068-0069 and ¶ 0072], as illustrated within Figs. 4A and D; wherein, distance from a user/HMD (i.e. z-position) and orientation is map to that of the virtual environment [¶ 0058-0059, ¶ 0078-0079, and ¶ 0081-0082], as illustrated within Figs. 5A-C; wherein, the VR space is adjusted by tracking  in relation with the real-world space [¶ 0065-0067]; and wherein, the interactive zone and/or portion is positioned at a depth and orientation corresponding to a depth and orientation in the virtual environment allowing for the user to interact with a real-world object in real-time [¶ 0069-0072], as illustrated within Figs. 4A-D); and
presenting a content feed of the physical environment in the passthrough portal in the virtual environment (Mallinson; presenting a content feed [¶ 0039-0040, ¶ 0052, and ¶ 0068] of the physical environment in the interactive zone (i.e. passthrough portal) in the 3D virtual environment in the virtual environment  [¶ 0069-0071 and ¶ 0073], as illustrated within Figs. 4A-D; moreover, a user may remain within the VR experience [¶ 0033-0035]; additionally, the interactive portion corresponds to a transparent view [¶ 0072, ¶ 0075, and ¶ 0088-0089]).
Cho and Mallinson are considered to be analogous art because both pertain to utilizing head mounted displays in relation with presenting media information to a user. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Cho, to incorporate as taught by Mallinson), in order to provide an improved immersion for a user without having to exit a virtual world environment while presenting additional options for user interaction (Mallinson; [¶ 0004 and ¶ 0007]).

Regarding claim 2, Cho in view of Mallinson further discloses the method of claim 1, imaging the physical environment including using a camera (Cho; imaging the physical environment including using a camera [¶ 0078-0079]).
Mallinson further teaches imaging the physical environment including using a depth camera (Mallinson; imaging the physical/real environment including using a depth camera/sensor [¶ 0034, ¶ 0041-0042, and ¶ 0052-0053]; moreover, camera configuration used for real-world imaging [¶ 0058]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Cho as modified by Mallinson, to incorporate imaging the physical environment including using a depth as taught by Mallinson), in order to provide an improved immersion for a user without having to exit a virtual world environment while presenting additional options for user interaction (Mallinson; [¶ 0004 and ¶ 0007]).

Regarding claim 3, Cho in view of Mallinson further discloses the method of claim 1, imaging the physical environment including using a camera and presenting the video feed including using capturing the video feed with the same camera (Cho; imaging the physical environment including using a camera 103 [¶ 0068 and ¶ 0078-0079] and presenting the imaging/video feed including using capturing the video feed with the same camera [¶ 0078-0080]; moreover, video see-through region [¶ 0045-0046]; wherein, the outward facing camera is implicit given the surrounding data capture from the perspective of the HMD [¶ 0034 and ¶ 0078]).  
Mallinson further teaches imaging the physical environment including using an outward facing camera and presenting the video feed including using capturing the video feed with the same outward facing camera (Mallinson; imaging the physical environment includes using an forward/outward facing camera [¶ 0034, ¶ 0041-0042 and ¶ 0052] and presenting the video feed includes using capturing the video feed with the same forward/outward facing camera [¶ 0068-0071 and ¶ 0078], as illustrated within Figs. 4A-C; wherein, the VR space is mapped to a real space [¶ 0058-0059 and ¶ 0065-0067]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Cho as modified by Mallinson, to incorporate imaging the physical environment including using an outward as taught by Mallinson), in order to provide an improved immersion for a user without having to exit a virtual world environment while presenting additional options for user interaction (Mallinson; [¶ 0004 and ¶ 0007]).

Regarding claim 4, Cho in view of Mallinson further discloses the method of claim 1, positioning the passthrough portal in the virtual environment including resizing the passthrough portal (Mallinson; positioning the interactive zone and/or portion (i.e. passthrough portal) in the virtual environment, as addressed within the parent claim(s), includes introducing and/or removing (i.e. resizing) the interactive zone and/or portion (i.e. passthrough portal) [¶ 0068-0071]; moreover, an interactive zone transitioning to an interactive portion includes a size reduction [¶ 0072 and ¶ 0081], as depicted within Fig. 4D; additionally, selected objects are able to faded away or brought back into focus as a result of user interaction [¶ 0065-0067]; moreover, an interactive zone sizing and/or intensity changes based on user interaction [¶ 0087], as depicted within Fig. 5G).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Cho as modified by Mallinson, to incorporate positioning the passthrough portal in the virtual environment including resizing the passthrough portal (as taught by Mallinson), in order to provide an improved immersion for a user without having to exit a virtual world environment while presenting additional options for user interaction (Mallinson; [¶ 0004 and ¶ 0007]).

Regarding claim 5, Cho in view of Mallinson further discloses the method of claim 1, identifying at least one surface in the physical environment (Cho; imaging that identifies at least one surface/object in the physical environment of the user with a camera [¶ 0044-0046]; wherein, objects of a real environment implicitly comprise at least one surface, given that a real object is tangible (i.e. object(s) 42 and/or 43) [¶ 0042-0043]). 
	Mallinson further teaches identifying at least one surface in the physical environment including detecting an input device at rest in the physical environment (Mallinson; identifying at least one object/surface in the physical environment includes detecting an input device 221, 223, and/or 226 at rest in the physical environment [¶ 0058-0059 and ¶ 0068-0071], as illustrated within and Figs. 2A-B and Figs. 4A-C; additionally, controller 106 is incorporated within the captured scene [¶ 0039-0040, ¶ 0049, and ¶ 0053], is configured to capture aspects of a scene [¶ 0042, ¶ 0044, and ¶ 0052], and is configured in various forms [¶ 0051 and ¶ 0116]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Cho as modified by Mallinson, to incorporate identifying at least one surface in the physical environment including detecting an input device at rest in the physical environment (as taught by Mallinson), in order to provide an improved immersion for a user without having to exit a virtual world environment while presenting additional options for user interaction (Mallinson; [¶ 0004 and ¶ 0007]).

Regarding claim 6, Cho in view of Mallinson further discloses the method of claim 1, positioning the passthrough portal in the virtual environment including positioning the passthrough portal horizontally around an input device (Mallinson; positioning the interactive zone and/or portion (i.e. passthrough portal) in the virtual environment includes positioning the interactive zone and/or portion (i.e. passthrough portal) implicitly horizontally around an input device given a surrounding circular form of the interactive zone and/or portion [¶ 0068-0069 and ¶ 0072], as illustrated within Fig. 4A and 4D; wherein, the location of the user/HMD and the real-world object is tracked [¶ 0066-0067]; and wherein, the interactive zone and/or portion is positioned at in the virtual environment corresponding to the identified/selected real-world object [¶ 0069-0072], as illustrated within Figs. 4A-D; moreover, one or more listed objects [¶ 0058-0060] and/or user triggered objects [¶ 0062 and ¶ 0065] for placing an interactive zone and/or portion [¶ 0068-0070 and ¶ 0072]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Cho as modified by Mallinson, to incorporate positioning the passthrough portal in the virtual environment including positioning the passthrough portal horizontally around an input device (as taught by Mallinson), in order to provide an improved immersion for a user without having to exit a virtual world environment while presenting additional options for user interaction (Mallinson; [¶ 0004 and ¶ 0007]).

Regarding claim 7, Cho in view of Mallinson further discloses the method of claim 1, presenting the video feed including presenting a portion of a field of view (FOV) of a camera imaging the physical environment (Cho; presenting the image/video feed including presenting a portion of a FOV [¶ 0045-0046, ¶ 0080, and ¶ 0087-0088] of a camera unit 103 imaging the physical environment [¶ 0034 and ¶ 0078-0079]; wherein, open and closed view corresponds to presenting real and/or virtual environments [¶ 0067-0068], as depicted within Fig, 4).

Regarding claim 8, Cho in view of Mallinson further discloses the method of claim 1, further comprising:
locating a first input device (Mallinson; locating a 1st input device 221 [¶ 0058-0060]; additionally, locating a controller 106 (i.e. input device) [¶ 0039-0040, ¶ 0049, and ¶ 0052-0053] of one or more forms [¶ 0051 and ¶ 0116]); 
locating a second input device (Mallinson; locating a 2nd input device 223 [¶ 0058-0060]; additionally, locating a controller 106 (i.e. input device) [¶ 0039-0040, ¶ 0049, and ¶ 0052-0053] of one or more forms [¶ 0051 and ¶ 0116]); and
positioning the passthrough portal with a bridge between the first input device and the second input device (Mallinson; positioning the interactive zone and/or portion (i.e. passthrough portal) with a connection/bridge between the 1st input device 221 and the 2nd input device 223 [¶ 0068-0070 and ¶ 0072], as depicted within Figs. 4A and 4D; moreover, objects within a connected/ bridged vicinity [¶ 0086]).
 Cho as modified by Mallinson, to incorporate locating a first input device; locating a second input device; and positioning the passthrough portal with a bridge between the first input device and the second input device (as taught by Mallinson), in order to provide an improved immersion for a user without having to exit a virtual world environment while presenting additional options for user interaction (Mallinson; [¶ 0004 and ¶ 0007]).

Regarding claim 9, Cho discloses a system for presenting visual information to a user (Cho; a system of Fig. 9 [¶ 0065] for presenting visual information to a user [¶ 0066-0068]; wherein, visual information is provided via a HMD [¶ 0036-0037 and ¶ 0082]), the system comprising: 
an opaque near-eye display (Cho; the system of Fig. 9, as addressed above, comprises a closed-view (i.e. opaque) near-eye display [¶ 0033, ¶ 0036-0037, and ¶ 0066-0067], as illustrated within Fig. 1 and Fig. 2; moreover, presenting visual information to a user with a closed-view (i.e. opaque) head mounted display (i.e. near-eye display) [¶ 0042-0044 and ¶ 0067]); 
at least one outward facing camera (Cho; the system of Fig. 9, as addressed above, comprises at least one implicitly outward facing camera given a surrounding capture of information from the perspective of a HMD [¶ 0034 and ¶ 0078]); 
an input device (Cho; the system of Fig. 9, as addressed above, comprises an input device corresponding to a camera, controller, and/or sensor [¶ 0070 and ¶ 0078-0079]; additionally, movement sensor, orientation sensor, and/or distance sensor [¶ 0072-0075]); and 
a processor in data communication with the near-eye display, the input device, and the outward facing camera (Cho; the system of Fig. 9, as addressed above, comprises a controller/processor in data communication with the head mounted display (i.e. near-eye display), the input device, and the outward facing camera [¶ 0078-0079]); and 
cause the system to:
present a virtual environment to a user (Cho; the system of Fig. 9, as addressed above, configured to present a  virtual environment to a user [¶ 0042-0044 and ¶ 0067], wherein, information is presented using an open and/or closed view [¶ 0044-0046]; and wherein, the virtual environment is provided in every direction corresponding to a virtual environment [¶ 0036-0037, ¶ 0060, and ¶ 0063-0064], such that the user can view a virtual reality image in multiple directions [¶ 0082-0083]), image a physical environment of the user (Cho; the system of Fig. 9, as addressed above, configured to image a physical environment of the user with a camera [¶ 0044-0046]; additionally, scans a space involving a real object and HMD [¶ 0078]), measure a location of at least one surface in the physical environment using the outward facing camera (Cho; the system of Fig. 9, as addressed above, configured to measure/sense a location of at least one surface/object in the physical environment [¶ 0034, ¶ 0050, and ¶ 0061, and ¶ 0070] using the implicitly outward facing camera [¶ 0044-0046]; wherein, objects of a real environment implicitly comprise at least one surface, given that a real object is tangible (i.e. object(s) 42 and/or 43) [¶ 0042-0043]; and wherein, distance of the real object from the HMD corresponds to a location [¶ 0050-0052 and ¶ 0056-0058]; moreover, providing information of a real object of real space to the HMD of the closed-view [¶ 0008, ¶ 0016, and ¶ 0087] using one or more sensors [¶ 0010 and ¶ 0075], includes detected location associated with movement [¶ 0041, ¶ 0043, ¶ 0047] and shape [¶ 0072]; additionally, a user’s eye is able to implicitly measure a location of the surface in the physical environment given visual determinations [¶ 0044-0046]), position a passthrough portal in the virtual environment (Cho; the system of Fig. 9, as addressed above, configured to position an optical see-through region (i.e. passthrough portal) in (the middle of) the virtual environment [¶ 0044-0046], as depicted within Fig. 4; moreover providing an image of a real object together with a virtual reality image based on a distance from the real object [¶ 0016]), and present a video feed of the physical environment in the passthrough portal of the virtual environment (Cho; the system of Fig. 9, as addressed above, configured to present an image/video feed of the physical environment in the optical see-through region (i.e. passthrough portal) of the (interrupted) virtual environment [¶ 0045-0046]). 
Cho fails to disclose a hardware storage device in data communication with the processor, the hardware storage device having instructions stored thereon that, when executed by the processor, cause the system to:
measure a location and orientation of at least one surface in the physical environment using the outward facing camera, 

present a video feed of the physical environment in the passthrough portal of the virtual environment.
However, Mallinson teaches a system for presenting visual information to a user (Mallinson; a system [¶ 0036 and ¶ 0039-0040] for presenting visual information to a user [¶ 0068-0069] associated with a HMD/display [¶ 0046-0048], as illustrated within Fig. 1; moreover, systems and methods are described for introducing real-world objects in a virtual reality (VR) space of an interactive application currently rendering on a display screen of a head mounted display (HMD) and allowing a user to interact with the real-world objects [¶ 0033]; additionally, a networked system [¶ 0037, ¶ 0044-0046, and ¶ 0120]), the system comprising: 
an opaque near-eye display (Mallinson; the system, as addressed above, comprise an opaque near-eye display [¶ 0034-0036]; moreover, an immersive VR space [¶ 0046-0047 and ¶ 0052] using a HMD [¶ 0096]; moreover, screen control [¶ 0088-0089]); 
at least one outward facing camera (Mallinson; the system, as addressed above, comprise at least one forward/outward facing camera [¶ 0034, ¶ 0041-0042 and ¶ 0052]; moreover, capturing a scene in front of a user using at least one forward/outward facing camera [¶ 0068-0071 and ¶ 0078], as illustrated within Figs. 4A-C); 
Mallinson; the system, as addressed above, comprise input device  corresponding to a controller, HMD, and/or one or more cameras [¶ 0039-0041] as well as one or more real devices [¶ 0055 and ¶ 0058-0059], as illustrated within Fig. 1 and Fig. 2A; moreover, input devices 104, 106, 108, 221, and/or 221[¶ 0068-0071], as illustrated within and Figs. 2A-B and Figs. 4A-C; additionally, controller 106 is configured in various forms [¶ 0051 and ¶ 0116], and the HMD and controller inputs information using captured data [¶ 0042 and ¶ 0052]; moreover, clients and/or client devices [¶ 0110]); and 
a processor in data communication with the near-eye display, the input device, and the outward facing camera (Mallinson; the system, as addressed above, comprise a processor (of HMD and/or computing device) in data communication with the near-eye display, the input device, and the forward/outward facing camera [¶ 0040, ¶ 0050, ¶ 0062, and ¶ 0095]; moreover, display devices [¶ 0095], computing device 110 [¶ 0037-0040], and/or camera 108 [¶ 0078-0079] wherein computer systems are configured within one or more processors [¶ 0129-0130] over one or more communication networks [¶ 0037, ¶ 0040, ¶ 0048-0049, ¶ 0104-0105, ¶ 0122, and ¶ 0127-0128], as illustrated within Fig. 1, Fig. 8, and Fig. 9);
 a hardware storage device in data communication with the processor (Mallinson; a computer readable medium (i.e. hardware storage device, memory) [¶ 0095, ¶ 0117, and ¶ 0131-0132] in data communication with the processor [¶ 0040, ¶ 0095, and ¶ 0129-0130]; moreover, data communication over a network [¶ 0044-0046, ¶ 0120-0122, and ¶ 0128] associated with executable code/encoded data [¶ 0037-0038, ¶ 0049, and ¶ 0110]), the hardware storage device having Mallinson; computer readable medium (i.e. hardware storage device, memory), as addressed above, having instructions stored thereon that when executed by the processor cause the system to operate [¶ 0040, ¶ 0095, and ¶ 0129-0132]) to:
present a virtual environment to a user (Mallinson; the system, as addressed above, configured to present a virtual environment to a user [¶ 0034-0036]; moreover, presenting an immersive VR space [¶ 0047 and ¶ 0052] using a HMD [¶ 0096]; moreover, screen control [¶ 0088-0089]);
image a physical environment of the user (Mallinson; the system, as addressed above, configured to image a physical environment of the user [¶ 0040-0041 and ¶ 0058-0059]);
measure a location and orientation of at least one surface in the physical environment using the outward facing camera (Mallinson; the system, as addressed above, configured to measure position and/or depth details (i.e. location) and orientation of the object/surface in the physical environment using the forward/outward facing camera [¶ 0034, ¶ 0040-0041, and ¶ 0058]; additionally, one or more cameras configured to capture real-world objects and determine position and/or depth in relation with a user/HMD [¶ 0039, ¶ 0042, ¶ 0052, and ¶ 0069], as illustrated within Fig. 4A; still further, identification of the real-world hand-held controller (implicitly having a surface) includes measuring a position and/or depth (i.e. location) and orientation of the real-world hand-held controller (in relation with its surface) in the physical environment using cameras and sensors [¶ 0039, ¶ 0041, and ¶ 0052-0053]), position a passthrough portal with a location and orientation in the virtual environment at the location and orientation of the surface in the physical environment (Mallinson; the system, as addressed above, configured to position an interactive zone and/or portion (i.e. passthrough portal) with an location/depth and implicit orientation in the virtual environment at the location/depth and orientation of the object/surface in the physical environment [¶ 0068-0069 and ¶ 0072], as illustrated within Fig. 4A and 4D; wherein, the immersive VR space corresponds to 3D virtual environment [¶ 0047 and ¶ 0052], using a HMD [¶ 0096]; wherein, distance from a user/HMD (i.e. location/depth) and orientation is map to that of the virtual environment [¶ 0058-0059, ¶ 0078-0079, and ¶ 0081-0082], as illustrated within Figs. 5A-C; wherein, the location of the user/HMD and the real-world object is tracked and adjusted [¶ 0065-0067]; and wherein, the interactive zone and/or portion is positioned at in the virtual environment corresponding to the identified/selected real-world object [¶ 0069-0072], as illustrated within Figs. 4A-D), and present a content feed of the physical environment in the passthrough portal of the virtual environment (Mallinson; the system, as addressed above, configured to present a content feed [¶ 0039-0040, ¶ 0052, and ¶ 0068] of the physical environment in the interactive zone (i.e. passthrough portal) in the 3D virtual environment in the virtual environment  [¶ 0069-0071 and ¶ 0073], as illustrated within Figs. 4A-D; moreover, a user may remain within the VR experience [¶ 0033-0035]; additionally, the interactive portion corresponds to a transparent view [¶ 0072, ¶ 0075, and ¶ 0088-0089]).
Cho and Mallinson are considered to be analogous art because both pertain to utilizing head mounted displays in relation with presenting media information to a user. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Cho, to incorporate a system for presenting visual information to a user, the system comprising: an opaque near-eye display; at least one outward facing camera; an input device; and a processor in data communication with the near-eye display, the input device, and the outward facing camera; a hardware storage device in data communication with the processor, the hardware storage device having instructions stored thereon that, when executed by the processor, cause the system to: present a virtual environment to a user; image a physical environment of the user; measure a location and orientation of at least one surface in the physical environment using the outward facing camera, position a passthrough portal with a location and orientation in the virtual environment at the location and orientation of the surface in the physical environment, and present a content feed of the physical environment in the passthrough portal of the virtual environment (as taught by Mallinson), in order to provide an improved immersion for a user without having to exit a virtual world environment while presenting additional options for user interaction (Mallinson; [¶ 0004 and ¶ 0007]).

Regarding claim 10, Cho in view of Mallinson further discloses the system of claim 9, the input device (Cho;  the input device corresponding to a camera, controller, and/or sensor [¶ 0070 and ¶ 0078-0079]; moreover, movement sensor, orientation sensor, and/or distance sensor [¶ 0072-0075]).
Mallinson further teaches the input device being a motion controller (Mallinson; the input device being a motion controller corresponding to a HMD and/or controller [¶ 0058-0060]; moreover, HMD and/or controller (i.e. input device corresponding to a motion controller) [¶ 0039-0040, ¶ 0049, and ¶ 0052-0053]; and moreover, the controller corresponding to hand-held motion and/or location sensing device [¶ 0050-0052 and ¶ 0116]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Cho as modified by Mallinson, to incorporate the input device being a motion controller (as taught by Mallinson), in order to provide an improved immersion for a user without having to exit a virtual world environment while presenting additional options for user interaction (Mallinson; [¶ 0004 and ¶ 0007]).

Regarding claim 11, Cho in view of Mallinson further discloses the system of claim 10, further comprising a second motion controller input device (Mallinson; a HMD and/or another controller (i.e. 2nd motion controller input device) [¶ 0039-0040, ¶ 0049, and ¶ 0052-0053]; wherein, controller 106 corresponds to one or more controller devices in relation with motion [¶ 0050-0052 and ¶ 0116]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Cho as modified by Mallinson, to incorporate a second motion controller input device (as taught by Mallinson), in order to provide an improved immersion for a user without having to exit a virtual world environment while presenting additional options for user interaction (Mallinson; [¶ 0004 and ¶ 0007]).

Regarding claim 12, Cho in view of Mallinson further discloses the system of claim 9, the input device including a gesture recognition device configured to recognize hand gestures of the user (Mallinson; the HMD and/or controller (i.e. input device) including a gesture recognition device configured to recognize hand gestures of the user [¶ 0088-0089, ¶ 0105, and ¶ 0116]; moreover, recognized user interaction [¶ 0035, ¶ 0062, and ¶ 0070-0072]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Cho as modified by Mallinson, to incorporate the input device including a gesture recognition device configured to recognize hand gestures of the user (as taught by Mallinson), in order to provide an improved immersion for a user without having to exit a virtual world environment while presenting additional options for user interaction (Mallinson; [¶ 0004 and ¶ 0007]).

Regarding claim 13, Cho in view of Mallinson further discloses the system of claim 9, the instructions being executed at a shell level of the system (Mallinson; instructions being executed at a program (i.e. shell) level of the system [¶ 0040, ¶ 0095, and ¶ 130-0132]; moreover, executable code [¶ 0038, ¶ 0049, and ¶ 0117]). 
 Cho as modified by Mallinson, to incorporate the instructions being executed at a shell level of the system (as taught by Mallinson), in order to provide an improved immersion for a user without having to exit a virtual world environment while presenting additional options for user interaction (Mallinson; [¶ 0004 and ¶ 0007]).



Claim(s) 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Mallinson, and further in view of Ishikawa et al., US Patent No. 9709806 B2, hereinafter Ishikawa.

Regarding claim 14, the rejection of claim 14 is addressed within the rejection of claim 1, due to the similarities claim 14 and claim 1 share, therefore refer to the rejection of claim 1 regarding the rejection of claim 14; however, the subject matter/limitations not addressed by claim 1 is/are addressed below.
Cho discloses positioning a passthrough portal in the virtual environment shaped  as a sphere defined by a z-distance from an origin of the HMD (Cho; positioning an optical see-through region (i.e. passthrough portal) in (the middle of) the virtual environment [¶ 0044-0046], as depicted within Fig. 4; moreover providing an image of a real object together with a virtual reality image based on a distance from the real object [¶ 0016]; additionally, a radius/spherical (i.e. sphere) defined by a z-distance from a user (i.e. origin) of the HMD corresponding to a virtual environment shape [¶ 0036-0038 and ¶ 0045-0046], as depicted within Fig. 2; wherein, a depth/distance (i.e. z-distance) is utilized [¶ 0050-0052 and ¶ 0056-0058], as illustrated between Fig. 5 and Fig. 6, when determining an optical see-through region (i.e. passthrough portal) [¶ 0075 and ¶ 0078-0080]);
the passthrough portal interrupting the sphere at a constant z-distance (Cho; the optical see-through region (i.e. passthrough portal) [¶ 0045-0046] interrupting the radius/spherical form (i.e. sphere) at constant point from the user (i.e. z-distance, depth/distance) [¶ 0036]; moreover, constant z-distance corresponds to a threshold depth/distance [¶ 0050-0052 and ¶ 0056-0058] and/or a point of overlap in front of the user [¶ 0045] in relation within the optical see-through region (i.e. passthrough portal) [¶ 0075 and ¶ 0078-0080]); and
Cho fails to disclose positioning a passthrough portal in the three-dimensional virtual environment at a sphere; and 
moving the passthrough portal on the sphere at a constant z-distance.
However, Mallinson teaches positioning a passthrough portal in the three-dimensional virtual environment (Mallinson; positioning an interactive zone and/or portion (i.e. passthrough portal) in the 3D virtual environment [¶ 0068-0069 and ¶ 0072], as illustrated within Fig. 4A and 4D; wherein, the immersive VR space corresponds to 3D virtual environment [¶ 0047 and ¶ 0052], using a HMD [¶ 0096]; wherein,  the location of the user/HMD and the real-world object is tracked [¶ 0066-0067]; and wherein, the interactive zone and/or portion is positioned at in the virtual environment corresponding to the identified/selected real-world object [¶ 0069-0072], as illustrated within Figs. 4A-D) at a region defined by a z-distance from an origin of the HMD (Mallinson; positioning an interactive zone and/or portion (i.e. passthrough portal) in the 3D virtual environment, as addressed above, at a region defined by a z-distance from an origin of the HMD [¶ 0068-0069 and ¶ 0072], as illustrated within Figs. 4A and D; wherein, distance from a user/HMD is map to that of the virtual environment [¶ 0078-0079 and ¶ 0081-0082], as illustrated within Figs. 5A-C; and wherein, the interactive zone and/or portion is positioned at a depth and orientation corresponding to a depth and orientation in the virtual environment allowing for the user to interact with a real-world object in real-time [¶ 0069-0072], as illustrated within Figs. 4A-D); 
receiving an input from the user (Mallinson; receiving input from the user  [¶ 0063 and ¶ 0065-0067]; additionally, selected objects are able to faded away or brought back into focus as a result of user interaction [¶ 0063 and ¶ 0065-0067]; wherein, distance from a user/HMD (i.e. location/depth) and orientation is map to be constant with that of the virtual environment [¶ 0058-0059, ¶ 0078-0079, and ¶ 0081-0082], as illustrated within Figs. 5A-C; and wherein, the location of the user/HMD and the real-world object is tracked and adjusted to be constant [¶ 0065-0067]);and 
moving the passthrough portal on the region at a constant z-distance based at least partially on the input from the user (Mallinson; moving the interactive zone and/or portion (i.e. passthrough portal) on (top of or overlapping) the region at a constant z-distance [¶ 0068-0072] based at least partially on the input from the user  [¶ 0063 and ¶ 0065-0067]; additionally, selected objects are able to faded away or brought back into focus as a result of user interaction [¶ 0063 and ¶ 0065-0067]; wherein, distance from a user/HMD (i.e. location/depth) and orientation is map to be constant with that of the virtual environment [¶ 0058-0059, ¶ 0078-0079, and ¶ 0081-0082], as illustrated within Figs. 5A-C; and wherein, the location of the user/HMD and the real-world object is tracked and adjusted to be constant [¶ 0065-0067]).
Cho and Mallinson are considered to be analogous art because both pertain to utilizing head mounted displays in relation with presenting media information to a user. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Cho, to incorporate positioning a passthrough portal in the three-dimensional virtual environment at a region defined by a z-distance from an origin of the HMD; receiving an input from the user; and moving the passthrough portal on the region at a constant z-distance based at least partially on the input from the user (as taught by Mallinson), in order to provide an improved immersion for a user without having to exit a virtual world environment while presenting additional options for user interaction (Mallinson; [¶ 0004 and ¶ 0007]).
Cho as modified by Mallinson fails to disclose a passthrough portal in the virtual environment at a sphere; and 
the passthrough portal on the sphere.
However, Ishikawa teaches a passthrough portal in the virtual environment at a sphere (Ishikawa; the FOV of the real space (i.e. passthrough portal) in the virtual environment at a cylinder/sphere using cylindrical coordinates [Col. 5, lines 60-67, Col. 6, lines 21-42, and Col. 12, lines 7-18], as further illustrated within Fig. 1); and 
the passthrough portal on the sphere (Ishikawa; the FOV of the real space (i.e. passthrough portal) on the cylinder/sphere using cylindrical coordinates [Col. 5, lines 60-67, Col. 6, lines 21-42, and Col. 12, lines 7-18], as illustrated within Fig. 1).
Cho in view of Mallinson and Ishikawa are considered to be analogous art because they pertain to utilizing head mounted displays in relation with presenting media information to a user. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Cho as modified by Mallinson, to incorporate a passthrough portal in the virtual environment at a sphere; and the passthrough portal on the sphere (as taught by Ishikawa), in order to provide a desirable display of information that ensures a user a see-through area (Ishikawa; [Col. 1, lines 36-49]).

Regarding claim 15, Cho in view of Mallinson and Ishikawa further discloses the method of claim 14, moving the passthrough portal including interacting with the passthrough portal with an input device (Mallinson; moving the interactive zone and/or portion (i.e. passthrough portal), as addressed within the parent claim(s), includes interacting with the interactive zone and/or portion (i.e. passthrough portal) with an HMD (i.e. input device) [¶ 0068-0072]; additionally, selected objects are able to faded away or brought back into focus as a result of user interaction [¶ 0063 and ¶ 0065-0067]; wherein, distance from a user/HMD (i.e. location/depth) and orientation is map to be constant with that of the virtual environment [¶ 0058-0059, ¶ 0078-0079, and ¶ 0081-0082], as illustrated within Figs. 5A-C; and wherein, the location of the user/HMD and the real-world object is tracked and adjusted to be constant [¶ 0065-0067]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Cho as modified by Mallinson and Ishikawa, to incorporate moving the passthrough portal including interacting with the passthrough portal with an input device (as taught by Mallinson), in order to provide an improved immersion for a user without having to exit a virtual world environment while presenting additional options for user interaction (Mallinson; [¶ 0004 and ¶ 0007]).

Regarding claim 16, Cho in view of Mallinson and Ishikawa further discloses the method of claim 14, further comprising changing a size of the passthrough portal as a distance from an input device to the passthrough portal changes (Mallinson; introduction and/or removal (i.e. changing a size) of the interactive zone and/or portion (i.e. passthrough portal) [¶ 0068-0071] as a distance from an HMD and/or device object (i.e. input device) to the interactive zone and/or portion (i.e. passthrough portal) changes [¶ 0063 and ¶ 0065-0067]; moreover, an interactive zone sizing and/or intensity changes based on user interaction [¶ 0087], as depicted within Fig. 5G; additionally, an interactive zone transitions to an interactive portion includes a size change [¶ 0072 and ¶ 0081], as depicted within Fig. 4D).
 Cho as modified by Mallinson and Ishikawa, to incorporate changing a size of the passthrough portal as a distance from an input device to the passthrough portal changes (as taught by Mallinson), in order to provide an improved immersion for a user without having to exit a virtual world environment while presenting additional options for user interaction (Mallinson; [¶ 0004 and ¶ 0007]).

Regarding claim 17, Cho in view of Mallinson and Ishikawa further discloses the method of claim 16, changing the size of the passthrough portal including changing the size of the passthrough portal non-linearly as the distance from the input device to the passthrough portal changes (Mallinson; introduction and/or removal (i.e. changing a size) of the interactive zone and/or portion (i.e. passthrough portal) includes introduction and/or removal (i.e. changing the size) of the interactive zone and/or portion (i.e. passthrough portal) non-linearly [¶ 0068-0071] as a distance from the HMD and/or device object (i.e. input device) to the interactive zone and/or portion (i.e. passthrough portal) changes [¶ 0063 and ¶ 0065-0067]; moreover, an interactive zone sizing and/or intensity changes based on user interaction [¶ 0087], as depicted within Fig. 5G; additionally, an interactive zone transitions to an interactive portion includes a size change [¶ 0072 and ¶ 0081], as depicted within Fig. 4D).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Cho as modified by Mallinson and Ishikawa, to incorporate changing the size of the passthrough portal including changing the size of the passthrough portal non-linearly as the distance from the input device to the passthrough portal changes (as taught by Mallinson), in order to provide an improved immersion for a user without having to exit a virtual world environment while presenting additional options for user interaction (Mallinson; [¶ 0004 and ¶ 0007]).

Regarding claim 18, Cho in view of Mallinson and Ishikawa further discloses the method of claim 14, the passthrough portal and the sphere (Cho; optical see-through region (i.e. passthrough portal) and  radius/spherical form (i.e. sphere) [¶ 0036-0038 and ¶ 0045-0046], as depicted within Fig. 2 and Fig. 4; moreover, use of the optical see-through region (i.e. passthrough portal) [¶ 0075 and ¶ 0078-0080]).
Mallinson further teaches the passthrough portal being adjusted to match the region (Mallinson; the interactive zone and/or portion (i.e. passthrough portal) being adjusted to match [¶ 0065-0067] the region [¶ 0068-0072]; wherein, distance from a user/HMD (i.e. location/depth) and orientation is map to the virtual environment [¶ 0058-0059, ¶ 0078-0079, and ¶ 0081-0082], as illustrated within Figs. 5A-C; moreover, the location of the user/HMD and the real-world object is tracked and adjusted to be constant [¶ 0065-0067]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Cho as modified by Mallinson and Ishikawa, to incorporate the passthrough portal being adjusted to match the region (as taught by Mallinson), in order to provide an improved immersion for a Mallinson; [¶ 0004 and ¶ 0007]).
Ishikawa further teaches the passthrough portal being curved to match the sphere (Ishikawa; the FOV of the real space (i.e. passthrough portal) being curved to be in accordance with (i.e. to match) the cylinder/sphere using cylindrical coordinates [Col. 5, lines 60-67, Col. 6, lines 21-42, and Col. 12, lines 7-18], as further illustrated within Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Cho as modified by Mallinson and Ishikawa, to incorporate the passthrough portal being curved to match the sphere (as taught by Ishikawa), in order to provide a desirable display of information that ensures a user a see-through area (Ishikawa; [Col. 1, lines 36-49]).

Regarding claim 19, Cho in view of Mallinson and Ishikawa further discloses the method of claim 14, positioning the passthrough portal in the virtual environment including positioning the passthrough portal at a selected location on the region (Mallinson; positioning the interactive zone and/or portion (i.e. passthrough portal) in the virtual environment, as addressed within the parent claim(s), includes positioning the interactive zone and/or portion (i.e. passthrough portal) at a selected location  on (top of or overlapping) the region [¶ 0058-0060 and ¶ 0065-0067]; wherein, the selected object indicates the selected location [¶ 0068-0070]).  
 Cho as modified by Mallinson and Ishikawa, to incorporate positioning the passthrough portal in the virtual environment including positioning the passthrough portal at a selected location on the region (as taught by Mallinson), in order to provide an improved immersion for a user without having to exit a virtual world environment while presenting additional options for user interaction (Mallinson; [¶ 0004 and ¶ 0007]).
Ishikawa further teaches the passthrough portal at a selected location on the sphere (Ishikawa; the FOV of the real space (i.e. passthrough portal) at a selected location on the cylinder/sphere using cylindrical coordinates [Col. 5, lines 60-67, Col. 6, lines 21-42, and Col. 12, lines 7-18], as further illustrated within Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Cho as modified by Mallinson and Ishikawa, to incorporate the passthrough portal at a selected location on the sphere (as taught by Ishikawa), in order to provide a desirable display of information that ensures a user a see-through area (Ishikawa; [Col. 1, lines 36-49]).

  

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Mallinson and Ishikawa as applied to claim(s) 19 above, and further in view of Lee et al., US PGPUB No. 20190079599 A1, hereinafter Lee.

Regarding claim 20, Cho in view of Mallinson and Ishikawa of further discloses the method of claim 19, further comprising selecting the selected location with a sensor from an input device (Mallinson; selecting the selected location with an input from one or more input devices (i.e. HMD and/or controller) [¶ 0041, ¶ 0058-0060, ¶ 0062, and ¶ 0066]).
Cho as modified by Mallinson and Ishikawa fails to disclose selected location with a ray cast.
However, Lee teaches selecting the selected location with a ray cast from an input device (Lee; selecting the selected location with a ray cast from an input device [¶ 0061-0062]; as further illustrated by location selection with ray casting within Fig. 16 [¶ 0204-0206], wherein rays is/are cast from multiple sources [¶ 0207-0209]).
Cho in view of Mallinson and Ishikawa and Lee are considered to be analogous art because both pertain to utilizing head mounted displays in relation with presenting media information to a user. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Cho as modified by Mallinson and Ishikawa, to incorporate selecting the selected location with a ray cast from an input device (as taught by Lee), in order to provide an immersive environment that allows a user to interact with said environment with less difficulties (Lee; [¶ 0006, ¶ 0008, and ¶ 0061]).



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735.  The examiner can normally be reached on Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHARLES LLOYD. BEARD
Examiner
Art Unit 2616



/CHARLES L BEARD/           Examiner, Art Unit 2616